United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3188
                                   ___________

United States of America,            *
                                     *
                  Appellee,          * Appeal from the United States
                                     * District Court for the Southern
      v.                             * District of Iowa.
                                     *
Pedro Nunez, also known as Pete      *      [UNPUBLISHED]
Nunez,                               *
                                     *
                  Appellant.         *
                                ___________

                             Submitted: March 14, 2001

                                  Filed: March 22, 2001
                                   ___________

Before RICHARD S. ARNOLD and FAGG, Circuit Judges, and PERRY,* District
      Judge.
                          ___________

PER CURIAM.

      While working as an informant for state police, drug defendant John Fuller twice
bought pounds of methamphetamine from a coworker, Pedro Nunez. Rejecting an
entrapment defense, a jury convicted Nunez of possession with intent to distribute
drugs. On appeal, Nunez contends his entrapment defense was not disproved beyond


      *
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri, sitting by designation.
a reasonable doubt because the Government failed to show Nunez was predisposed to
sell drugs before Fuller approached him. See United States v. Berg, 178 F.3d 976, 980
(8th Cir. 1999) (explaining entrapment defense). Viewing the evidence in the light most
favorable to the jury's verdict and giving the verdict the benefit of all reasonable
inferences, we conclude the jury could reasonably find Nunez was not entrapped.
When Fuller mentioned he was involved in a drug transaction with someone else,
Nunez volunteered to supply Fuller with large quantities of drugs in the future. From
the circumstances surrounding Nunez's illegal conduct, the jury could reasonably infer
Nunez already had experience and contacts in the drug trafficking business and took
full advantage of them when the opportunity arose. We thus summarily affirm Nunez's
conviction. See 8th Cir. R. 47B.**

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      **
         The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.

                                          -2-